Citation Nr: 1602677	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  14-21 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1965 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

While the Veteran's appeal was pending, one of his claims was granted in the field.  Specifically, in a February 2015 decision, the RO granted entitlement to service connection for tinnitus.

In June 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits 
Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is shown to be unrelated to his active service or any incident therein, including noise exposure.

2. Sensorineural hearing loss was not compensably disabling within one year following separation from active duty.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service, and sensorineural hearing loss may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application. The record does not reflect that the VA initially notified the Veteran of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain. However, there was no harm to the Veteran because the issue was then readjudicated in May 2014 and February 2015.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his service connection claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as both VA and private treatment records and examination reports. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

In order to establish entitlement to service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in service disease or injury and the current disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Where a Veteran served for ninety (90) days or more during a period of war, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim. 38 C.F.R. § 3.303(b). But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). Sensorineural hearing loss is recognized by VA as being one of these enumerated diseases. 38 C.F.R. § 3.309(a).

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

The Veteran claims entitlement to service connection for hearing loss. Service treatment records show that in September 1965 he did not report any hearing loss prior to service and underwent an individual audiogram with the following results:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
5 (15)
Right
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
-

(Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards. In this regard, the ASA pure tone thresholds as noted in the Veteran's service treatment records are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.)

According to the Veteran's military personnel records, his primary occupation was a heavy vehicle operator, although he also served as a flight line taxi operator and on occasion, served as a taxi dispatcher. The Veteran's primary duties during his time in service included operating a variety of vehicles, driving on long trips, retrieving reusable practice bomb components from bomb and gunnery ranges, and performing vehicle maintenance.

Upon his discharge from the Air Force in January 1969, the Veteran underwent another audiogram, and again did not report any hearing problems. The audiogram revealed the following:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
5
0
0
0
0
15
Right
0
0
5
0
0
15

In sum, the Veteran's service treatment records do not indicate any medical issues pertaining to hearing loss.

In May 2013, the Veteran underwent a hearing aid evaluation. He claimed that he was exposed to noise in the military, during his career as a truck driver, and recreationally while hunting. The audiologist remarked that the Veteran initially gave exaggerated responses in the right ear to the stimuli tests, which were inconsistent with speech reception threshold. After reinstruction, she found mild to moderate sensorineural hearing loss in his right ear and moderate sensorineural hearing loss in his left ear. The Veteran was later fitted with hearing aids in June 2013.

In May 2013, the Veteran filed a claim for bilateral hearing loss and tinnitus, and in November 2013 he was provided with a VA examination where puretone threshold testing showed: 

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
20
25
25
55
60
Right
25
35
35
60
55

Additionally, a Maryland CNC Speech Discrimination Score yielded scores of 88 percent for his right ear and 92 percent for his left ear.

After reviewing the claims folder, and based on the test results, the examiner concluded that because the Veteran had normal hearing at his times of enlistment and discharge, his current hearing loss was unrelated to service.

In January 2015, the Veteran was provided with another VA examination. A different examiner considered the Veteran's military exposure to noise from jet motors, gunfire, radio equipment, and dispatching noise, as well as the fact that the Veteran did not use hearing protection. The examiner noted that the Veteran denied any exposure to noise while a civilian, the Veteran stated that he was a truck driver for 30 years, and did not have any family history of hearing loss or history of head or ear trauma. The examiner also noted that the in service audiograms did not show a significant threshold shift. The examiner speculated that the Veteran's current hearing loss could have been caused by presbycusis, his career as a truck driver, or something else. However, after analyzing the claims folder, and based on the test results, the examiner concluded that the Veteran's hearing loss was not at least as likely as not service connected.

In June 2015, the Veteran, along with his representative, participated in a videoconference hearing with the undersigned Veterans Law Judge. During the hearing the Veteran explained that he mostly worked on the flight line and was never offered any sort of hearing protection because of a need to be alert at all times in a chaotic environment and communication with others was important. He stated that he also recovered practice bombs from bombing and gunnery ranges and was exposed to loud explosions and gunfire. The Veteran also contended that he was continuously exposed to loud noises on and around the flight line, but over time the noise drowned itself out.  Post service, the Veteran worked as a truck driver for 30 years and contended that his hearing loss was primarily the result of his in service noise exposure, and not from his post military career. He maintained that he and a co-driver would alternate driving long distances, and the cabin of the truck provided a quiet environment to allow one person to sleep while the other drove. The Veteran did not seek medical attention for his hearing loss until speaking with his representative and did not realize the extent of his hearing loss until undergoing the VA tests.

In July 2015, the Veteran submitted a typed statement from his physician, Dr. Christopher Smalley. Dr. Smalley stated only that the Veteran's "condition is more than likely a direct result of acoustic trauma suffered from noise trauma from jet motors, gunfire, radio equipment, dispatching noise, heavy equipment, and prop wash." He added that he was "familiar" with the Veteran's medical history but did not indicate that he had access to the claims file.

Analysis

The Board acknowledges that the Veteran currently suffers from hearing loss, as defined by 38 C.F.R. § 3.385. The May 2013 audiogram shows auditory thresholds of 40 decibels or greater bilaterally at 3000 and 4000 Hertz.

The Board also concedes that the Veteran was likely exposed to some loud noise while in service. His claims at the June 2015 hearing that he mostly worked on the flight line and operated heavy equipment are supported by personnel records showing that he was a truck driver and the DD-214 indicating that he was a vehicle operator.

A preponderance of the evidence shows, however, that the Veteran's hearing loss is not related to service. The Board finds the January 2015 VA examiner's reasoning highly probative as she indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding in service noise exposure. The examiner provided a number of possible causes of the Veteran's hearing loss, including his post service career as a truck driver and presbycusis, but ultimately concluded that it was not related to service.

When confronted with conflicting medical opinions, the Board must weigh each and favor one competent medical expert over another if its statement of reasons and bases is adequate to support that decision. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board must also determine which of the competing medical opinions is more probative of the medical question at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). The audiologist from the January 2015 VA examination considered the Veteran's entire medical and military records, including the Veteran's prior audiograms, and provided adequate reasons and bases for reaching her decision that the Veteran's hearing loss was not service connected. The July 2015 opinion from the Veteran's treating physician does not specify how long he had been treating the Veteran, whether he had access to the Veteran's military records, nor does he indicate any specialty in audiology. While not as thoroughly reasoned, the November 2013 VA examination also lends support to the January 2015 examiner's conclusions because it was provided by an audiologist who reviewed the claims file. In light of the above, the Board finds that the January 2015 VA examiner's report more probative than the July 2015 statement from the Veteran's physician.

Although the Veteran asserts that his hearing loss was caused by service, diagnosing the etiology of a complex disorder such as sensorineural hearing loss is outside the scope of a lay person's competence. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). While the Veteran is competent to report symptoms such as difficulty hearing, his lay assertions offer little support for the claim. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). Notably, at the June 2015 hearing, he explained that he grew accustomed to the sounds he encountered while on duty and did not notice or complain of any hearing problems until later in life when his hearing began to drop. 

The Veteran was discharged from the Air Force in January 1969 and at the hearing stated that he did not mention any hearing loss issues until speaking with his representative, presumably in 2013 before filing his disability claim. There are no medical records indicating any hearing problems until he met with an audiologist in May 2013 to be fitted for hearing aids. The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that the lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, the fact that the Veteran did not submit a claim for service connection until May 2013, nearly 44 years after separation from service, may be considered as a factor in resolving the claim. See Maxson v. West, 12 Vet. App. 453, 459 (1999). 

There is otherwise no evidence indicating compensable hearing loss within one year of separation from service, nor is there evidence, aside from the Veteran's assertions and the fact that there are no medical records documenting complaints of hearing loss until 2013, of a continuity of symptomatology since service. 38 C.F.R. §§ 3.307, 3.309. Therefore the claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


